The opinion of the court was delivered by
Scott, C. J.
This is a proceeding in mandamus to compel payment of a warrant held by the relator issued by school district Ho. 7 of said county. Payment was resisted. on the ground that there were prior warrants first entitled to be paid more than sufficient to exhaust the funds. It appears that these prior warrants were originally invalid, as issued in excess of the limit without an authorization of the voters of the district, no election having been held for such purpose. But prior to the issuance of the warrant here in question they were validated under the provisions of the act, Laws 1897, p. 356, §§ 128 to 135 inclusive (Bal. Code, §§ 2398-2405). The directors under*121took to issue bonds under §§ 132 and 134, but were unable to sell them and only succeeded in exchanging them for warrants to the extent of $1,000, whereby a large amount of said warrants are still outstanding. These matters are all conceded, and the contention is on the part of the respondent that the holders of such warrants are not compelled to surrender them for the bonds as provided in § 134, but that their validation relates back to the time of their issuance, and that they are entitled to payment from moneys otherwise generally accruing to the district before any part of it can be applied in payment of current expenses as provided in § 135, and that this section is to that extent unconstitutional, and this is the sole question presented. The lower court sustained the respondent and this appeal was taken. It is contended that the provisions of §135 relating to their payment impairs the obligation of the contracts. But we cannot adopt that view. It is conceded that these prior warrants, issued in excess of one and one-half per cent, of the taxable property of the district without being authorized by a vote, were invalid and created no liability against the district, and we adopt that concession for the purposes of this case. The election validating them Avas held under the act aforesaid, and that act provided and limited the remedy. If the bonds were not sold nor the warrants exchanged for them that section provides for a special tax levy from year to year to pay them, and no sufficient reason has been presented to us for holding it invalid. The ease of Williams v. Shoudy, 12 Wash. 362 (41 Pac. 169), related to a different act, and the principle there decided is not decisive of this case. The district here could have refused to validate the warrants at all and it is fair to assume would have done so, if by validating them it would have been deprived of using any of its general moneys for current expenses for a long time. The *122obligation of no contract has been impaired in any sense in confining their payment to the way specified in the act, and if the act does not govern in snch particulars it should be held that there has been no validation at all. But we are of the opinion that the act is a valid one.
Reversed and remanded, with instructions to issue the peremptory writ.
Anders and Reavts, JJ., concur.